Per Curiam.

Judgment entered April 23, 1976 (Blyn, J.), dismissing the plaintiffs complaint after trial, is affirmed without costs. The trial court correctly concluded that in the absence of a written agreement between the plaintiff and the defendant bank, no obligation existed on the part of the defendant bank to pay the plaintiff a commission and the purported notice of lien, served by the plaintiff upon the defendant insurance companies, was without force and effect (Insurance Law, § 123, subd 3, par [b]). We, therefore, affirm on the opinion of Blyn, J., at Trial Term (83 Mise 2d 317).
Concur: Dudley, P. J., Hughes and Riccobono, JJ.